      Case 1:14-cv-04548-DLC Document 172 Filed 08/02/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA ex rel.       :
MICHAEL J. DAUGHERTY,                  :               14cv4548(DLC)
                                       :
                    Plaintiff,         :                 MEMORANDUM
                                       :             OPINION AND ORDER
          -v-                          :
                                       :
TIVERSA HOLDNG CORP., TIVERSA          :
GOVERNMENT INC., and ROBERT BOBACK,    :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     A final pretrial conference was held in the above-captioned

case on August 1, 2019.     At the conference, the parties agreed

on a schedule for the remainder of pretrial proceedings and

trial was scheduled for August 27.       Following a discussion of

the schedule, however, the relator in this False Claims Act

(“FCA”) case, Michael J. Daugherty (“Daugherty”), requested an

adjournment of the trial date in order to pursue additional

discovery related to a new theory of liability.         As described at

the conference, Daugherty’s new theory of liability involves

allegedly false statements made by defendants Tiversa Holding

Corp. and Tiversa Government Inc. (“Tiversa”) regarding the

extent of its ability to access in real-time files available on

worldwide peer-to-peer networks.

     Daugherty’s new theory of liability was not asserted in the



                                    1
      Case 1:14-cv-04548-DLC Document 172 Filed 08/02/19 Page 2 of 4



original complaint 1 or the July 27, 2018 amended complaint.           When

the Government elected on March 20, 2018 not to intervene in

this case, it had no opportunity to review the factual basis or

legal merit of the new theory Daugherty now asserts.          Under the

FCA, the Government is entitled to the opportunity to review any

amended complaint asserting a new factual basis for false claims

in order to allow the Government an opportunity to intervene and

proceed with the action. 2    See 31 U.S.C. §§ 3730(b)(2), (c)(3).

     Rule 16, Fed. R. Civ. P., governs the amendment of

pleadings after a scheduling order has been issued.          It states

that “[a] schedule may be modified only for good cause and with

the judge’s consent.”    Fed. R. Civ. P. 16(b). “[A] district

court . . . does not abuse its discretion in denying leave to

amend the pleadings where the moving party has failed to

establish good cause, as required by Rule 16(b), to amend the

pleadings after the deadline set in the scheduling order.”

Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 243 (2d

Cir. 2007).   “Whether good cause exists turns on the diligence

of the moving party.”    BPP Illinois, LLC v. Royal Bank of




1 Following a motion to dismiss the original complaint, an Order
of July 7, 2018 granted Daugherty leave to file an amended
complaint but warned him that it was unlikely he would have a
further opportunity to amend.
2 Any amended complaint that asserts a new factual basis for
false claims must be filed under seal. 31 U.S.C. § 3730(b)(2).


                                    2
        Case 1:14-cv-04548-DLC Document 172 Filed 08/02/19 Page 3 of 4



Scotland Grp. PLC, 859 F.3d 188, 195 (2d Cir. 2017) (citation

omitted).

       Fact discovery in this case was scheduled to close on May

31, 2019.    An Order of May 31 extended the fact discovery

deadline to June 28 to permit the completion of discovery that

was timely noticed during the original discovery period or to

which the parties had consented.          The parties did not pursue

expert discovery, and the joint pretrial order was filed on July

12.    An Order of July 15 scheduled the final pretrial conference

for August 1 and informed the parties that trial would begin on

one of two dates:      August 20 or August 27, 2019.

       Daugherty first raised his request at the August 1

conference.     As discussed at the conference, discovery necessary

to support Daugherty’s new theory of liability would likely

include additional document production and deposition testimony

regarding the allegedly false statements, expert discovery

regarding Tiversa’s ability to search peer-to-peer networks, and

additional Touhy requests 3 to the Government.         A further

amendment of the complaint in this action would unduly delay

this litigation and unfairly prejudice the defendants and the

Government.




3   See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).



                                      3
         Case 1:14-cv-04548-DLC Document 172 Filed 08/02/19 Page 4 of 4



                                  Conclusion

     Daugherty’s August 1, 2019 application to adjourn the

August 27 trial, amend his complaint, and reopen discovery is

denied.



Dated:       New York, New York
             August 2, 2019

                                           _____________________________
                                                     DENISE COTE
                                            United States District Judge




                                       4
